DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the following limitation: “writing, by the source site, a deleting mark into the first location, wherein the deleting mark indicates that the data is invalid” (Emphasis added)
The examiner could not find support for the idea of writing a deleting mark into the first location, which is the location of the source object, and the deleting mark indicates that the data is invalid. 
Following are the most relevant support for the cited limitation in claim 1 above (Emphasis added).
[0068]    In an embodiment, the production array 20 may delete a particular file or a particular directory, or truncate a particular file. Consequently, an object in which the file or the directory is located is deleted, or some data of the object is deleted, reducing the physical space actually occupied by the object. In this case, the production array 20 also needs to synchronize, to the disaster recovery array 30, information about deleting the file or the directory or truncating the file. 
[0069]    For example, after receiving a deletion or truncation instruction, the production array 20 releases the data block of the logical address based on the logical address in the deletion or truncation instruction, and stores a deletion log. The deletion log may be described as "the ID of the source object + the logical address". When the replication task is triggered, the production array 20 reads data of a corresponding location based on the deletion log. If the data block corresponding to the location is released, valid data cannot be read. In this case, the production array replaces data content with a special mark (for example, the data content is marked as all Os). The mark indicates that the data block of the corresponding logical address needs to be released, and the data including the special mark, the logical address, and the ID of the source object are sent to the disaster recovery array 30. 
[0070]    The disaster recovery array 30 detects that the received data includes the special mark, determines a to-be-changed target object based on the ID of the source object, and releases the data block of the logical address of the target object in order to delete the object or delete some data of the object, achieving an effect of deleting the file or the directory and truncating the file in a target file system.
[0075]    In some data backup technologies based on file semantics, the source file system records the received data into a log. The log records all file semantics writing operations and writing data in sequence, for example, creating the file, deleting the file, moving the file, writing data into the file, modifying a file attribute, creating the directory, and deleting the directory. The file semantics writing operation has sequential dependence. For example, before the file is created, the directory of the file first needs to exist. Therefore, the directory first needs to be created, and then the file is created. Due to existence of sequential dependence, backup needs to be performed according to a series of rules, making it relatively complex to implement a data backup technology that is based on the file semantics. Alternatively, a snapshot is periodically created for the source file system, and it is derived, by comparing a difference between two snapshots, which file semantics writing operation and writing data occur in the source file system between two snapshots. Then, a background task obtains the record and sends the record to the target file system in file form semantics writing operation. The target file system performs the writing operation in a manner that is similar to re-execution of an application program in the file system of the disaster recovery array. In this manner, when executing file semantics replication, the disaster recovery array needs to perform a corresponding operation (such as an open operation or a close operation) on each file, causing extra overheads and relatively low backup efficiency. However, in an implementation of this embodiment of the present disclosure, the sequential dependence between writing operations is not considered. The data block corresponding to the object only needs to be backed up from the source file system to the target file system. There is no dependence between data blocks, and a sequence of the backup data blocks is not considered, reducing solution complexity. In addition, during backup, reading and writing the object may be directly performed, and no additional operation (such as the open operation or the close operation) needs to be performed, reducing system overheads and improving backup efficiency.
The description mentions “the production array replaces data content with a special mark (for example, the data content is marked as all Os). The mark indicates that the data block of the corresponding logical address needs to be released”. However, the special mark does not clearly state the special mark indicate the data at the location is invalid. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 18 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admit Prior Art (AAPA), and in view of Smith et al (U.S. 10.069,914), and in view of Zhang et al (U.S. 2017/0060768 ), and further in view of Nakamichi et al (U.S. 2012/0265956).
Regarding claim 1:
The examiner respectfully notes the background section, in the applicant’s specification, acknowledge it is a typical or known technique or common practice to replicate data from a first site to a second site, after the data is written to the first site (See background section, and previous Office Action, emphasis added). Thus, one of ordinary skill in the art could easily derive from the known technique to 
“store, by a source site in the storage system and in a first location of the source site, a first copy of a source object; storing, by a first target site in the storage system, a second copy of the source object”. It is noted that data must be written in location of a storage device. Thus, in this case, “a first location” could be any location in a storage device, unless it is specifically stated otherwise.
However, the background section does not further provide details a method for deleting objects in the storage system. In that aspect, Smith teaches a method for deleting objects in a storage system, the method comprising: storing, by a source site in the storage system and in a first location of the source site, a first copy of a source object comprising a data bucket for containing data comprising a file or a directory; storing, by a first target site in the storage system, a second copy of the source object; a redundancy storage system is capable of replicating data from an active/source site to a passive/target site for the purpose of fail-over functionality (7:2-18, Fig. 1, active site 101, passive site 102). The concept of files and objects are interchangeable (6:5-10). It is noted that, in light of the specification, the Examiner has used Broadest Reasonable Interpretation (BRI) to interpret the object is the first copy (See Fig. 4, and corresponding text of the applicant’s specification, ¶0047-¶0055).
Smith further teaches receiving, by the source site and from a host, an object delete request requesting to delete the source object; deleting, by the source site, the first copy of the source object based on the object delete request; Smith, user or client sends a delete operation request along with object identifying parameters to an active main site 101, 102, Smith (8:36-50). Smith, the active main site processes the delete request for said object (8:40-45).
However, Smith does not teach  writing, by the source site, a deleting mark into the first location, wherein the deleting mark indicates that the data is invalid; In an analogous art of data management, Zhang suggests the idea of deleting certain data on non-volatile memory, which logical block address (LBA) corresponding to that data may be marked as invalid (Zhang, ¶0029). 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Zhang into the teaching of Smith, hereinafter Smith, to mark a delete location invalid. The motivation for doing so is to avoid writing new data to a deleted block of non-volatile memory. 
Smith teaches the idea of main active site send delete request to target site, and the target site processes the delete request, returns delete request status to main site (8:52-60). 
However, the combination of Smith does not teach sending, by the source site and to the first target site, delete information indicating that the first copy of the source object has been deleted; and deleting, by the first target site, the second copy of the source object based on the delete information.
In an analogous art of data storage management, Nakamichi teaches the processor 320 of the source storage subsystem notifies the destination storage subsystem of the completion of the deletion of the volume and the management information. Receiving the completion notification about the volume and management information deletion from the source storage subsystem, the processor 320 (volume copy management program 314) of the destination storage subsystem deletes the volume identified by the request (Nakamichi, ¶0140-¶0141). 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Nakamichi into the teaching of Smith, hereinafter Smith, to obtain the claimed limitations above. The motivation for doing so is to prevent data loss by performing asynchronous deletion process, which provides some delay time in case of user wants to cancel the deletion process.  

Regarding claim 8:
The examiner respectfully notes the background section, in the applicant’s specification, acknowledge it is a typical or known technique or common practice to replicate data from a first site to a second site, after the data is written to the first site (See background section, and previous Office Action, emphasis added). Thus, one of ordinary skill in the art could easily derive from the known technique to have
“A storage system comprising: a source site configured to: store, in a first location of the source site, a first copy of a source object; and a first target site configured to: store a second copy of the source object”. It is noted that data must be written in location of a storage device. Thus, in this case, “a first location” could be any location in a storage device, unless it is specifically stated otherwise.
However, the background section does not further provide details of 
A storage system comprising: a source site configured to: receive, from a host, an object delete request requesting to delete the source object; delete the first copy of the source object based on the object delete request; write a deleting mark into the first location, wherein the deleting mark indicates that the data is invalid; send, to the first target site, delete information indicating that the first copy of the source object has been deleted; and a first target site configured to: delete the second copy of the source object based on the delete information.
Smith teaches a redundancy storage system is capable of replicating data from an active/source site to a passive/target site for the purpose of fail-over functionality (7:2-18, Fig. 1, active site 101, passive site 102). The concept of files and objects are interchangeable (6:5-10). It is noted that, in light of the specification, the Examiner has used Broadest Reasonable Interpretation (BRI) to interpret the object is the first copy (See Fig. 4, and corresponding text of the applicant’s specification, ¶0047-¶0055). 
Smith further teaches a source site configured to: receive, from a host, an object delete request requesting to delete the source object; delete the first copy of the source object based on the object delete request; Smith, user or client sends a delete operation request along with object identifying parameters to an active main site 101, 102, Smith (8:36-50). Smith, the active main site processes the delete request for said object (8:40-45).
Smith does not teach write a deleting mark into the first location, wherein the deleting mark indicates that the data is invalid; In an analogous art of data management, Zhang suggests the idea of deleting certain data on non-volatile memory, which logical block address (LBA) corresponding to that data may be marked as invalid (Zhang, ¶0029). 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Zhang into the teaching of Smith, hereinafter Smith, to mark a delete location invalid. The motivation for doing so is to avoid writing new data to a deleted block of non-volatile memory. 
Smith teaches the idea of main active site send delete request to target site, and the target site processes the delete request, returns delete request status to main site (8:52-60). 
However, the combination of Smith does not teach send, to the first target site, delete information indicating that the first copy of the source object has been deleted; and a first target site configured to: delete the second copy of the source object based on the delete information. In an analogous art of data storage management, Nakamichi teaches the processor 320 of the source storage subsystem notifies the destination storage subsystem of the completion of the deletion of the volume and the management information. Receiving the completion notification about the volume and management information deletion from the source storage subsystem, the processor 320 (volume copy management program 314) of the destination storage subsystem deletes the volume identified by the request (Nakamichi, ¶0140-¶0141). 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Nakamichi into the teaching of Smith, hereinafter Smith, to obtain the claimed limitations above. The motivation for doing so is to prevent data loss by performing asynchronous deletion process, which provides some delay time in case of user wants to cancel the deletion process.  

Regarding claim 15:
A computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable storage medium that, when executed by a processor, cause a storage system to: store, using a source site in the storage system and in a first location in the source site, a first copy of a source object comprising a data bucket containing data comprising a file or a directory; store, using the first target site, a second copy of the source object; receive, using the source site and from a host, an object delete request requesting to delete the source object; delete, using the source site, the first copy of the source object based on the object delete request; write, using the source site, a deleting mark into the first location, wherein the deleting mark indicates that the data is invalid; 6Atty. Docket: 4657-48002 (84781366US04) send, using the source site and to the first target site, delete information indicating that the first copy of the source object has been deleted; and delete, using the first target site, the second copy of the source object based on the delete information.

Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admit Prior Art (AAPA), and in view of Smith et al (U.S. 10.069,914), and in view of Zhang et al (U.S. 2017/0060768 ), and further in view of Nakamichi et al (U.S. 2012/0265956), and further in view of Iwamura et al (U.S. 2009/1087722).
Regarding claim 2:
The method of claim 1, wherein the storage system includes a second target site, and wherein the method further comprises: providing, by the second target site, a third copy of the source object; 2Atty. Docket: 4657-48002 (84781366US04) sending, by the source site, the delete information to the second target site; and deleting, by the second target site, the third copy of the source object based on the delete information.
Smith teaches, at least in Fig. 1, a plurality of second target sites (auxiliary sites 112, 112, 113). The auxiliary sites 111, 112, 113 provide services to main sites 101, 102 for the purpose storing replicas of objects supplied by one or more main sites 101, 102 (Smith, 7:25-30). Nakamichi, in the combination of Smith, also teaches the idea of sending a delete information to a second target site, and deleting, by the second target site, the second copy of the source object based on the delete information as presented in claim 1 above. However, the combination of Smith does not explicitly teaches providing first copy and second copy of the source object by the first target site and second target site respectively. In an analogous art of data redundancy, Iwamura teaches a storage system comprises a source storage site, a first target storage site, and a second storage site (Fig. 1, product site, immediate site, and secondary site), ¶0008, ¶0014.
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Iwamura into the combination of Smith to obtain the claimed limitations above. The motivation for doing so is to improve fault tolerance and availability by copying data between multiple storage devices located at different locations.

Regarding claim 3:
The method of claim 2, further comprising sending, by the source site, a response to the host after the deletion of the second  copy of the source object and the third copy of the source object. Smith suggests deliver delete request status to the user and/or client (8:50-52).

Regarding claim 9:
The storage system of claim 8, wherein the storage system further includes a second target site configured to provide a third  copy of the source object, wherein the source site is further configured to send the delete information to the second target site, and wherein the second target site is further configured to delete the third  copy of the source object based on the delete information.  Smith teaches, at least in Fig. 1, a plurality of second target sites (auxiliary sites 112, 112, 113). The auxiliary sites 111, 112, 113 provide services to main sites 101, 102 for the purpose storing replicas of objects supplied by one or more main sites 101, 102 (Smith, 7:25-30). Nakamichi, in the combination of Smith, also teaches the idea of sending a delete information to a second target site, and deleting, by the second target site, the second copy of the source object based on the delete information as presented in claim 8 above. However, the combination of Smith does not explicitly teaches providing first copy and second copy of the source object by the first target site and second target site respectively. In an analogous art of data redundancy, Iwamura teaches a storage system comprises a source storage site, a first target storage site, and a second storage site (Fig. 1, product site, immediate site, and secondary site), ¶0008, ¶0014.
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Iwamura into the combination of Smith to obtain the claimed limitations above. The motivation for doing so is to improve fault tolerance and availability by copying data between multiple storage devices located at different locations. 

Regarding claim 10:
 The storage system of claim 9, wherein the source site is further configured to send a response to the host after the deletion of the second  copy of the source object and the third  copy of the source object. Smith suggests deliver delete request status to the user and/or client (8:50-52).

Regarding claim 16:
The computer program product of claim 15, wherein the storage system includes a second target site, and wherein the computer-executable instructions further cause the storage system to: provide, using the second target site, a third copy of the source object; send, using the source site, the delete information to the second target site; and delete, using the second target site, the third copy of the source object based on the delete information.
Smith teaches, at least in Fig. 1, a plurality of second target sites (auxiliary sites 112, 112, 113). The auxiliary sites 111, 112, 113 provide services to main sites 101, 102 for the purpose storing replicas of objects supplied by one or more main sites 101, 102 (Smith, 7:25-30). Nakamichi, in the combination of Smith, also teaches the idea of sending a delete information to a second target site, and deleting, by the second target site, the second copy of the source object based on the delete information as presented in claim 15 above. However, the combination of Smith does not explicitly teaches providing first copy and second copy of the source object by the first target site and second target site respectively. In an analogous art of data redundancy, Iwamura teaches a storage system comprises a source storage site, a first target storage site, and a second storage site (Fig. 1, product site, immediate site, and secondary site), ¶0008, ¶0014.
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Iwamura into the combination of Smith to obtain the claimed limitations above. The motivation for doing so is to improve fault tolerance and availability by copying data between multiple storage devices located at different locations. 

Regarding claim 17:
The computer program product of claim 16, wherein the computer-executable instructions further cause the storage system to send, using the source site, a response to the host after the deletion of the second copy and the third copy. Smith suggests deliver delete request status to the user and/or client (8:50-52).


Claims 6-7, 13-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admit Prior Art (AAPA), and in view of Smith et al (U.S. 10.069,914), and in view of Zhang et al (U.S. 2017/0060768 ), and further in view of Nakamichi et al (U.S. 2012/0265956), and further in view of Bezbaruah et al (U.S. 9,811,430).
Regarding claim 6:
The combination of Smith does not expressly teach the method of claim 2, further comprising: detecting, by the source site, incremental data to be written into the first copy of the source object to update the first copy of source object; sending, by the source site, the incremental data to the first target site; and writing, by the first target site, the incremental data into the second copy of the source object.
However, in an analogous art of data backup, Bezbaruah teaches the idea of writing incremental data (update data) at primary storage node, sending the incremental data (update data) to the secondary storage node, and writing the incremental data into the secondary storage node (Fig. 2, and 6:22-26, 7:5-50, 8:19-26).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Bezbaruah into the teaching of Smith to obtain the claimed limitations above. The motivation for doing so is reduce I/O resource impact caused by full backup operation (Bezbaruah, 3:4-10).

Regarding claim 7:
The method of claim 6, further comprising: sending, by the source site, the incremental data to the second target site; and writing, by the second target site, the incremental data into the third copy of the source object.
Smith teaches, at least in Fig. 1, a plurality of second target sites (auxiliary sites 112, 112, 113). The auxiliary sites 111, 112, 113 provide services to main sites 101, 102 for the purpose storing replicas of objects supplied by one or more main sites 101, 102 (Smith, 7:25-30). Bezbaruah teaches the idea of writing incremental data (update data) at primary storage node, sending the incremental data (update data) to the secondary storage node, and writing the incremental data into the secondary storage node (Fig. 2, and 6:22-26, 7:5-50, 8:19-26).
Thus, one of ordinary skill in the art would be able to derive from the teaching of Smith and Bezbaruah to backup incremental data to a third backup storage site (second target site). The motivation for doing so is to prevent data loss when there are disruption at the source and first target storage site.

Regarding claim 13:
The combination of Smith does not expressly teach the storage system of claim 8, wherein the source site is further configured to: detect incremental data to be written into the first copy of the source object to update the first copy of the source object; and send the incremental data to the first target site, and wherein the first target site is further configured to write the incremental data into the second copy of the source object. However, in an analogous art of data backup, Bezbaruah teaches the idea of writing incremental data (update data) at primary storage node, sending the incremental data (update data) to the secondary storage node, and writing the incremental data into the secondary storage node (Fig. 2, and 6:22-26, 7:5-50, 8:19-26).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Bezbaruah into the teaching of Smith to obtain the claimed limitations above. The motivation for doing so is reduce I/O resource impact caused by full backup operation (Bezbaruah, 3:4-10).

Regarding claim 14:
The storage system of claim 13, wherein the source site is further configured to send the incremental data to the second target site, and wherein the second target site is further configured to write the incremental data into the third copy of the source object. Smith teaches, at least in Fig. 1, a plurality of second target sites (auxiliary sites 112, 112, 113). The auxiliary sites 111, 112, 113 provide services to main sites 101, 102 for the purpose storing replicas of objects supplied by one or more main sites 101, 102 (Smith, 7:25-30). Bezbaruah teaches the idea of writing incremental data (update data) at primary storage node, sending the incremental data (update data) to the secondary storage node, and writing the incremental data into the secondary storage node (Fig. 2, and 6:22-26, 7:5-50, 8:19-26).
Thus, one of ordinary skill in the art would be able to derive from the teaching of Smith and Bezbaruah to backup incremental data to a third backup storage site (second target site). The motivation for doing so is to prevent data loss when there are disruption at the source and first target storage site.

Regarding claim 20:
The combination of Smith does not expressly the computer program product of claim 15, wherein the computer-executable instructions further cause the storage system to: detect, using the source site, incremental data to be written into the first copy of the source object to update the first copy of the source object; send, using the source site, the incremental data to the first target site; and write, using the first target site, the incremental data into the second copy of the source object. However, in an analogous art of data backup, Bezbaruah teaches the idea of writing incremental data (update data) at primary storage node, sending the incremental data (update data) to the secondary storage node, and writing the incremental data into the secondary storage node (Fig. 2, and 6:22-26, 7:5-50, 8:19-26).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Bezbaruah into the teaching of Smith to obtain the claimed limitations above. The motivation for doing so is reduce I/O resource impact caused by full backup operation (Bezbaruah, 3:4-10).

Allowable Subject Matter

Claims 4-5, 11-12, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments


Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot in light of new ground of rejection presented supra. 
In the remarks, submitted 4/29/2022, the applicant argues: “As shown above, claim 1 requires writing, by the source site, a deleting mark into the first location (of the source site) at which the source object was stored. Claims 8 and 15 include similar limitations. 
The Office Action acknowledges that AAPA, Smith, and Nakamichi fail to disclose writing, by the source site, a deleting mark corresponding to the deleted source object into the source site. See Office Action, p. 14. Instead, the Office Action relies on Farhan. Farhan stores data in SMR zones of an SMR storage device 120. Farhan also stores a write pointer (that the Office Action maps to the deleting mark of claim 4) on the SMR storage device 120. While Farhan stores a write pointer on the SMR storage device 120, Farhan’s write pointer is not stored in a zone in which Farhan stores data. Farhan, FIG. 1. As shown above, Farhan stores data in SMR zones of an SMR storage device 120. Farhan also stores a write pointer (that the Office Action maps to the deleting mark of claim 4) on the SMR storage device 120. While Farhan stores a write pointer on the SMR storage device 120, Farhan's write pointer is not stored in a zone in which Farhan stores data. In contrast, Farhan's write pointer (see Zone Write Pointers 124 in FIG. 1 reproduced above) is stored in a location of Farhan's SMR storage device 120 that is outside of the zones in which Farhan stores data. Therefore, Farhan fails to disclose writing, by the source site, a deleting mark into the first location (of the source site) at which the source object was stored. 
Thus, Farhan fails to remedy the deficiencies of AAPA, Smith, and Nakamichi. Thus, the combination of AAPA, Smith, Nakamichi, and Farhan fails to disclose each and every limitation of claims 1, 8, and 15, and consequently fails to render obvious claims 1-20.”
The Examiner respectfully disagrees. Farhan’s reference was introduced to teach the idea of “writing, by the source site, a deleting mark corresponding to the deleted source object into the source site, wherein the deleting mark indicates that data included in the deleted source object is invalid”, which broadly require the deleting mark to be written into any location in the source site.
However, amended claim 1, and similarly claims 8 and 15, recites “writing, by the source site, a deleting mark into the first location, wherein the deleting mark indicates that the data is invalid”, which specifically require the deleting mark written into location of the deleted object. Zhang, in combination of Smith suggests the idea of “writing, by the source site, a deleting mark into the first location, wherein the deleting mark indicates that the data is invalid” as presented in claim 1 above. 
Applicant further argues: 
“APA is Not Prior Art 
The Office Action cites the Background section of the current Application as applicant admitted prior art. However, the Applicant respectfully notes that the Background section of the current Application does not label or otherwise identify anything in the Background section as "prior art." Indeed, the terms "prior", "art", and "prior art" are entirely absent in the Application. Therefore, the Applicant has not admitted that any features, aspects, or teachings in the Background section of the current Application are prior art. Thus, AAPA is not properly citable as prior art. Thus, the 35 U.S.C. § 103 rejections are improper as relying on teachings that do not constitute prior art.”
The Examiner respectfully disagrees. Even though the background section does not label or identify anything as “prior art”. The applicant specifically states in paragraph 0004: “A typical data redundancy system includes a production center and a disaster recovery center. In the production center, a host and a storage array are deployed for normal service operation. In the disaster recovery center, a host and a storage array are deployed, and are used to take over a service of the production center after a disaster occurs in the production center. In some application scenarios, storage arrays of the production center and the disaster recovery center include a file system. After data produced by the service of the production center is written into the production array, the data may be replicated to the disaster recovery center using a redundancy link and may be written into the disaster recovery array. In other approaches, remote data replication is based on block semantics. To be specific, during the replication, all data in a hard disk of the production array may be directly replicated to the disaster recovery array without considering an upper layer file of a data block. The data not only includes service data, but also includes metadata that describes the service data, for example, an attribute of the” (Emphasis added)
First of all, the term “typical” is something normal, which means the technique states in the background section is well-known in the art. 
Secondly, MPEP 608.01(c) states :
“The Background of the Invention may include the following parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions. The statement should be directed to the subject matter of the claimed invention.
(2) Description of the related art including information disclosed under 37 CFR 1.97  and 37 CFR 1.98: A paragraph(s) describing to the extent practical the state of the prior art or other information disclosed known to the applicant, including references to specific prior art or other information where appropriate. Where applicable, the problems involved in the prior art or other information disclosed which are solved by the applicant’s invention should be indicated. See also MPEP § 608.01(a), § 608.01(p) and § 707.05(b).” (Emphasis added)
Thus, it is reasonably for the Examiner to consider the AAPA prior art. 
Therefore, the rejections of claims 1, 8 and 15 are maintained.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950. The examiner can normally be reached Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA D DOAN/Primary Examiner, Art Unit 2133